Quinn, President.
Petitioner seeks a reduction of its corporation franchise tax for the year 1939 from the sum of *582$193.50 to $50, -upon the ground that its issued capital stock outstanding, upon which the tax is computed (R. S. 54:13-6; N. J. S. A. 54:13-6), was duly reduced by the company in 1934 from 193,500 shares to 50,000 shares. It appears, however, that no certificate of reduction was ever filed with the secretary of state, as is required by the General Corporation act. R. S. 14:11-2; N. J. S. A. 14:11-2. This is fatal to the present claim for credit on account of such reduction. Vulcan Wheels, Inc., v. State Tax Commissioner, New Jersey Tax Reports, 1912-1934, p. 691.
Assessment affirmed.